Order entered December 8, 2017




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-17-00450-CV

                                  JAMES T. CHAO, Appellant

                                                V.

 PLANO BUILDING STANDARD COMMISSION, CITY OF PLANO, TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-05450-2016

                                            ORDER
        We REINSTATE this appeal.

        By order dated November 8, 2017, we ordered the trial court to conduct a hearing and

make written findings of fact regarding the accuracy of the reporter’s record. On December 5,

2017, a supplemental clerk’s record was filed containing the trial court’s written findings of fact.

The trial court found that the reporter’s record does not contain any inaccuracies. We ADOPT

the trial court’s findings.

        Before the Court is appellant’s December 1, 2017 typewritten “Motion to Report on

Hearing Issues from 401st District Court and with My Further Request for Your Guidance and

Direction for Further Pursuit.” We DENY the motion.
       Also before the Court is appellant’s December 1, 2017 handwritten motion. This motion

is illegible and difficult to read. It appears appellant is asking this Court to reverse the trial

court’s order that is the subject of this appeal. We DENY the motion. Appellant shall address

his arguments for reversal of the appealed order in his brief on the merits.

       Appellant’s brief is due January 5, 2018.

                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE